Rose, J.
In a prosecution by, the state .in the district court for Lancaster county Rex Ball, defendant, was convicted of bootlegging, and for that offense was-sentenced'to serve a term of 60 days in the county jail. and to pay a fine of $100. As plaintiff in error defendant presents for review the record of his conviction.
• Complaint is made of an instruction to the jury, but it was not challenged as erroneous in the motion for a new trial and is therefore not reviewable in the proceeding in error.
Insufficiency of the evidence to sustain the conviction is urged as a ground of reversal. Defendant argues there is no evidence that he kept or carried around in a vehicle intoxicating liquor with intent to sell or dispose of it in violation of the statute defining “bootlegging.” Comp. St. 1929 sec. 53-103.
The evidence shows that defendant backed an automobile containing bottles of intoxicating liquor away from a curb on a street in the city of Lincoln and was arrested before he got away. There is also evidence he afterward told an officer he had driven the car and left it while delivering bottles of liquor therefrom. This is sufficient evidence of intent to sell or dispose of intoxicating liquor actually found and kept in his car.
Affirmed.